Citation Nr: 0824356	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  04-10 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a 
ruptured left ear drum.

3.  Entitlement to service connection for residuals of serum 
hepatitis (hepatitis B) infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from March 1970 to February 1972, to include service in 
Vietnam from May 1971 to September 1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits sought.

When this case was previously before the Board in January 
2008, it was remanded to provide the veteran an opportunity 
for a personal hearing before a Veterans Law Judge at the RO.  
The Travel Board hearing was held before the undersigned in 
April 2008.

The issue regarding service connection for hepatitis has been 
recharacterized to reflect the diagnoses of record and the 
veteran's contentions, as stated at his personal hearings.  
Although he referred to hepatitis C, he has made clear that 
he intended to claim service connection for residuals of his 
serum hepatitis infection, the condition diagnosed in 1972.

The Board notes that the claim for residuals of a ruptured 
left ear drum does not include allegations of hearing loss 
and tinnitus, as these disabilities have been addressed 
separately, in an unappealed July 2006 rating decision.




FINDINGS OF FACT

1.  Hypertension was first manifested to a compensable degree 
within a year after service.

2.  A ruptured left ear drum is not shown to have occurred 
during active service.

3.  Serum hepatitis, also known as hepatitis B, is shown by 
competent medical evidence to be related to active duty 
service.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).

2.  Service connection for residuals of a ruptured left ear 
drum is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

3.  Service connection for residuals of hepatitis B is 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in June and July 2002 that 
fully addressed all notice elements and were sent prior to 
the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the Central Alabama VA medical system, 
as well as service treatment and personnel records from the 
veteran's active duty period with the Army.  VA additionally 
obtained service treatment records from the Alabama Army 
National Guard.  The veteran submitted private treatment 
records from Dr. GLM and a statement from Dr. SAO, whose 
records have been destroyed.  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  The appellant was 
afforded a VA medical examination in August 2002; he failed 
to report for an additional examination in December 2006.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection, Generally

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Hypertension is a listed chronic disease subject 
to presumptive service connection. 

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Evidence

Service treatment records from March 1970 to February 1972 
reveal no diagnosis of or treatment for elevated blood 
pressure, hepatitis, or a ruptured left ear drum.  Blood 
pressure was 118/64 on entry into service, and 122/74 on 
separation.  There is no indication that the veteran was on 
medication during service, and he has stated that he recalls 
no problems with blood pressure during active duty.  
Similarly, there are no signs or symptoms of any hepatitis 
infection.  Hearing loss of the left ear and a history of 
otitis media as a child, symptomatic for years, was noted on 
the March 1970 entrance examination.  Puretone thresholds 
increased significantly over the course of service, as shown 
on the February 1972 separation examination, but there is no 
finding or notation of damage to the left ear drum in 
service.  Service treatment records are silent regarding any 
ear injury.  Service treatment records from the veteran's 
Army National Guard service, including June 1979 and August 
1982 examinations, reveal no elevated blood pressures and no 
report or notation of blood pressure medications, nor do they 
indicate a diagnosis of or treatment for hepatitis.  The June 
1979 examination does reveal that the veteran had tattoos of 
both forearms.  That examination also noted the veteran's 
report of temporary hearing loss at age 17 in service; 
puretone thresholds remained somewhat elevated, and there was 
no report of or findings showing a past left ear drum 
puncture.  The August 1982 examination report is 
substantially similar, except the examiner noted possible 
current left ear hearing loss disability as opposed to a 
history of hearing loss.

Dr. SAO treated the veteran from 1972 to 1989; the doctor 
informed the veteran that his treatment records had been 
destroyed in accordance with state law after a period of 
inactivity.  The doctor was able to submit a statement in 
December 2002, however, regarding his recollection of the 
veteran's treatment.  Dr. SAO indicated that "since 
approximately 1972," the veteran had been treated for serum 
hepatitis, hypertension, and anxiety.  In a January 2004 
addendum, the doctor stated that the veteran was prescribed 
Serax (an anxiety medication) and Aldamet (an 
antihypertensive).

Private treatment records from Dr. GLM for the period of 
August 1997 to April 2001 show no treatment for, complaint 
of, or diagnosis or hepatitis.  The veteran did receive 
ongoing treatment for hypertension with medication.  There is 
no indication of ear related complaints.

The veteran's sister and brother-in-law submitted a statement 
in January 2003, in which they reported that the veteran was 
living with them following his separation from service.  He 
fell ill in approximately May 1972, and a doctor diagnosed 
serum hepatitis and elevated blood pressure at that time.  He 
was placed on blood pressure medication.  His relatives 
stated that they took him to his medical appointments and 
picked up his prescriptions for him. 

The veteran was afforded VA examinations in August 2002.  The 
audiometric and ear disease examinations revealed complaints 
of difficulty hearing in the left ear.  The veteran reported 
that there was an explosion in his bunker in 1970, and he had 
bleeding and drainage from the left ear at that time.  
Bilateral hearing loss was noted, as well as right ear 
tinnitus.  Physical examination of the ears was unremarkable, 
however.  

During the August 2002 hypertension examination, the veteran 
reported that he was diagnosed with the condition in 1972 by 
his family doctor and placed on medication.  There was a 
family history of hypertension.  He was currently taking 
medication, which, along with diet, was effective in 
controlling blood pressure.

On VA examination for hepatitis, the veteran reported 
diagnosis of serum hepatitis in 1972 by his family doctor, 
after he reported feeling weak and stiff.  Eight weeks of bed 
rest were required.  He denied any transfusion reactions or 
drug abuse.  On testing the HBsAb fraction was 19.  The 
examiner listed as diagnoses stable serum hepatitis and 
stable hepatitis C disease.

VA treatment records reveal no listing of hepatitis as a 
current diagnosis.  He has reported a history of such to 
doctors, but no medical professional has endorsed such.  
There are no physical complaints or laboratory findings noted 
consistent with hepatitis.  Similarly, physical examination 
of the left ear shows a normal ear drum; there is no 
indication of scarring or past damage.  The veteran is 
hypertensive and taking medication for that problem.

The veteran offered testimony at two personal hearings, once 
before a decision review officer at the RO in March 2006, and 
once before the undersigned Veterans Law Judge in April 2008.  
During both hearings, the veteran's testimony was 
substantially the same.  He stated that while he was in 
Vietnam in 1971, a mortar round exploded next to the bunker 
he was in, and he was thrown across the bunker.  He 
experienced blood and fluid drainage from his left ear due to 
a ruptured ear drum.  In April 2008, he testified that he 
also had some sort of injury to the right ear as a result of 
the explosion during service.  The veteran also stated that 
he was exposed to the blood of other soldiers at that time.  
He denied any drug use.  Immediately following service, in 
May 1972, the veteran began feeling ill, and was taken to his 
family physician, who diagnosed serum hepatitis and 
hypertension.  He stated that he has no current symptoms from 
hepatitis, but cannot donate blood and worries about 
potential future liver damage.



Hypertension

The Board finds that service connection for hypertension is 
warranted on the basis of presumption and following the 
resolution of all reasonable doubt in favor of the veteran.

Service treatment records establish that hypertension was not 
diagnosed on active duty.  A diagnosis is also not shown on 
National Guard records.  However, the veteran's then treating 
physician was able to state that he diagnosed hypertension in 
1972, immediately following the veteran's release from active 
duty.  While this is not corroborated by treatment records, 
the doctor was able to recall the medication he prescribed 
for hypertension and the veteran's relatives were able to 
recall assisting the veteran in obtaining such medications 
for an extended period of time.  The Board finds that the 
competent evidence of record adequately establishes a 
diagnosis of hypertension within the first post-service year 
and shows that condition to be chronic.  The Board accepts 
the contention of the veteran and his representative that his 
normal blood pressures in the National Guard were due to him 
taking his medications, and the failure to report the 
medications to his examiner mere oversight.

Further, the Board accepts that, although actual blood 
pressure readings from 1972 are not available, it is at least 
as likely as not that in the absence of medication, diastolic 
pressures would have been predominantly 100 or above.  The 
Board must resolve any doubt on this point in the veteran's 
favor.  Because hypertension was diagnosed within the first 
post-service year and is presumed to have reached a 
compensable level based on the evidence of record, service 
connection is warranted.

Ruptured Left Ear Drum

Service connection is not warranted for residuals of a 
ruptured left ear drum, as the evidence of records does not 
establish that such injury ever occurred.

Service treatment records reveal no report of such injury, 
resulting in a ruptured left ear drum or any problem with the 
right ear.  Thy do show decrease in hearing acuity, 
particularly on the left, but they also document a pre-
existing, chronic ear infection.

VA has conceded the veteran's participation in combat, which 
means that the combat presumptions are applicable in the 
case.  Law and regulations provide that where a veteran 
participated in combat, lay or other evidence of the in-
service occurrence of events or injuries shall be sufficient 
proof, unless the presumption is rebutted by clear and 
convincing evidence.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304.  
The veteran has alleged that his left ear injury occurred in 
connection with combat, invoking the combat presumptions.  
However, in this instance the Board finds the presumptions to 
be rebutted.  Repeated physical examinations of the ears show 
no abnormality or residual scarring of the left ear drum.  
There is an absence of physical evidence of the injury.

Therefore, the claim of service connection for residuals of a 
ruptured left ear drum must be denied.

Serum Hepatitis (Hepatitis B)

Although service treatment records do not show a diagnosis of 
serum hepatitis in service, the veteran's treating doctor and 
relatives corroborate his allegation that he fell ill in 
early 1972, soon after separation from service.  Serum 
hepatitis was the diagnosis by Dr. SAO.

Further, the record reflects that at the time of the original 
infection, the sole risk factor for exposure was the 
veteran's Vietnam service.  He has stated, consistent with 
conceded combat exposure, that he was exposed to blood and 
other fluids in Vietnam, and that conditions there were not 
sterile.  He has consistently denied use of drugs, and there 
is no evidence of a transfusion or dialysis prior to 1992.  
The veteran did receive tattoos, but these are first noted in 
National Guard records in 1979, well after the diagnosis of 
serum hepatitis.

A VA examiner noted elevated HBsAb counts in August 2002; 
this reflects the surface antibodies for hepatitis B, or 
serum hepatitis, and demonstrates a past infection.  The 
diagnoses included serum hepatitis, stable.

In light of the evidence of past diagnosis, the lack of any 
nonservice related risk factors, and the temporal proximity 
of the infection to service, the Board finds that the 
preponderance of the evidence establishes that current 
residuals of hepatitis B are related to service.


ORDER

Service connection for hypertension is granted, subject to 
the laws and regulations governing payment of monetary 
benefits.

Service connection for residuals of a ruptured left ear drum 
is denied.

Service connection for residuals of serum hepatitis/hepatitis 
B infection is granted, subject to the laws and regulations 
governing payment of monetary benefits.




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


